Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 18 October 2019 with acknowledgement of priority established by foreign application filed on 10 September 2019.
2.	Claims 1-21 are currently pending.  Claims 1, 15, and 20, are independent claims. 
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 6-12, and 14-20, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. U.S. Patent Application Publication No. 2010/0321151 (hereinafter ‘151) in view of Spero U.S. Patent Application Publication No. 2016/0195856 (hereinafter ‘856).
	As to independent claim 9, “storing user information and authority information including a predetermined condition for using an external device in a memory” is taught in ‘151 Abstract, paragraphs 7, 14-15, and 19-20, note a control system (with memory) uses a biometric scanner (i.e. face recognition scanner) to enable access (control) at least one home automation device (i.e. external device) / by comparing known biometric data (i.e. data in a memory) to received biometrics;

	“providing the first image file to an image recognition model to generate face information including first face information corresponding to the first user and device information corresponding to the external device based on the first image file for identifying the external device and the first user” is disclosed in ‘151 paragraphs 19-20;
	“and controlling use of the external device based on the first face information and the device information generated via the image recognition model, and the user information and the authority information stored in the memory” is taught in ‘151 paragraphs 21-22;the following is not explicitly taught in ‘151:
	“A method of controlling use of an external device at an artificial intelligence (AI) apparatus, the method comprising” however ‘856 teaches the use of artificial intelligence in collaborating computational elements controlling physical entities (i.e. home) in paragraphs 2, 33;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a home automation and security system taught in ‘151 to include a means to utilize artificial intelligence.  One of ordinary skill in the art would have been motivated to perform such a modification to make improvements in the prior art approach and gain acceptance of a more autonomous systems with lower costs see ‘856 (paragraphs 36-52). 
	As to dependent claim 10, “The method of claim 9, further comprising: comparing a condition of a current state of the first user and the external device with the predetermined condition included in the authority information; and limiting the use of the external device when 
	AS to dependent claim 11, “The method of claim 9, further comprising: comparing a condition of a current state of the first user and the external device with the predetermined condition included in the authority information; and permitting the use of the external device when the condition of the current state does not match the predetermined condition and the face information includes second face information corresponding to a second user having authority to use the external device” is shown in ‘151 paragraphs 22-24.
	As to dependent claim,12, “The method of claim 9, further comprising: comparing a condition of a current state of the first user and the external device with the predetermined condition included in the authority information; and limiting the use of the external device when the condition of the current state does not match the predetermined condition and the face information includes second face information corresponding to a second user having authority to use the external device” is disclosed in ‘151 paragraphs 22-24. 
	As to dependent claim 14, “The method of claim 9, wherein the authority information includes at least one of a device type permitted to be used by the first user, a device type prohibited from being used by the first user, a time specifying when the first user is permitted to use the external device, or a duration specifying amount of time the first user is permitted to use the external device” is taught in ‘151 paragraphs 22-24.
	As to dependent claim 15, “The method of claim 9, wherein the authority information includes information mapping users to external devices permitted for use by the users” is shown in ‘151 paragraphs 19-20.

	As to independent claim 1, this claim is directed to an artificial intelligence (AI) apparatus executing the method of claim 9; therefore, it is rejected along similar rationale.
	As to dependent claims 2-4 and 6-8, these claims contain substantially similar subject matter as claims 10-12 and 14-16; therefore, they are rejected along similar rationale.
	As to independent claim 17 “the method comprising: storing registered user information and registered device information in a memory” is taught in ‘151 Abstract, paragraphs 7, 14-15, and 19-20, note a control system that uses a biometric scanner (i.e. face recognition scanner) to enable access (control) at least one home automation device (i.e. external device) / by comparing known biometric data (i.e. data in a memory) to received biometrics;
	“receiving an image including a user and an external device” is shown in ‘151 paragraphs 15 and 17;
	“providing the first image file to an image recognition model; generating face information and device information from the first image file based on an output of the image recognition model” is disclosed in ‘151 paragraphs 19-20;
	“comparing the face information and the device information generated from the first image file with the registered user information and the registered device information stored in the memory; and controlling use of the external device based on a result of the comparing” is taught in ‘151 paragraphs 21-22;the following is not explicitly taught in ‘151:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a home automation and security system taught in ‘151 to include a means to utilize artificial intelligence.  One of ordinary skill in the art would have been motivated to perform such a modification to make improvements in the prior art approach and gain acceptance of a more autonomous systems with lower costs see ‘856 (paragraphs 36-52). 

	As to dependent claim 18, “The method of claim 17, further comprising: transmitting a control signal from the AI apparatus to the external device for prohibiting use of the external device based on the comparing when the user lacks authority to use the external device” is taught in ‘151 paragraph 22.
	As to dependent claim 19, “The method of claim 17, further comprising: transmitting a control signal from the AI apparatus to the external device for permitting use of the external device based on the comparing when the user has authority to use the external device” is shown in ‘151 paragraphs 22-24.
	As to independent claim 20, this claim is directed to an artificial intelligence (AI) apparatus executing the method of claim 17; therefore, it is rejected along similar rationale.
5.	Claims 5 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. U.S. Patent Application Publication No. 2010/0321151 (hereinafter ‘151) in view of Spero U.S. Patent Application Publication No. 2016/0195856 (hereinafter ‘856) in further view of Chiu et al. U.S. Patent Application Publication No. 2014/0282648 (hereinafter ‘648).

	As to dependent claim 13, the following is not explicitly taught in ‘151 and ‘856: “The method of claim 9, wherein the predetermined condition includes a predetermined number of other users be present with the first user for permitting use of the external device” however ‘648 teaches determining the number of user present and changing conditions depending upon the user present in Fig. 3 [S304] and paragraphs 21-22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a home automation and security system taught in ‘151 and ‘856 to change permitted condition based on the number of other users.  One of ordinary skill in the art would have been motivated to perform such a modification improve smart TV for the convenience of users see ‘648 (paragraphs 4 and 27). 
	As to dependent claim 5, this claim contains substantially similar subject matter as claim 13; therefore, it is rejected along similar rationale.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        24 March 2022